--------------------------------------------------------------------------------


Exhibit 10.4

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is entered into as of ______
by and between Yayi International Inc., a Delaware company (the “Company”) and
the undersigned, a director of the Company (“Indemnitee”).

RECITALS

1.

The Company recognizes that highly competent persons are becoming more reluctant
to serve corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against risks of claims and actions against them arising out of their services
to the corporation.

2.

The Board of Directors of the Company (the “Board”) has determined that it is to
the best interests of the Company and its shareholders to attract and retain
highly competent persons to serve the Company and that it is reasonable and
necessary for the Company to provide adequate protection to such persons against
risks of claims and actions against them arising out of their services to the
corporation.

3.

The Company is willing to indemnify Indemnitee to the fullest extent permitted
by applicable law, and Indemnitee is willing to serve and continue to serve the
Company on the condition that he be so indemnified.

AGREEMENT

In consideration of the premises and the covenants contained herein, the Company
and Indemnitee do hereby covenant and agree as follows:

A.

DEFINITIONS

The following terms shall have the meanings defined below:

Change of Control means the occurrence after the date of this Agreement of any
of the following events:

(1) the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation, or other transaction (each, a
“Business Combination”), unless, in each case, immediately following such
Business Combination all or substantially all of the beneficial owners of voting
stock of the Company immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the combined voting power of the
then outstanding shares of voting stock of the entity resulting from such
Business Combination, or

(2) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Expenses shall include, without limitation, damages, judgments, fines,
penalties, settlements and costs, attorneys’ fees and disbursements and costs of
attachment or similar bond, investigations, and any other expenses paid or
incurred in connection with investigating, defending, being a witness in,
participating in (including on appeal), or preparing for any of the foregoing
in, any Proceeding.

--------------------------------------------------------------------------------

Indemnifiable Event means any event or occurrence that takes place either before
or after the execution of this Agreement, related to the fact that Indemnitee is
or was a director or an officer of the Company, or is or was serving at the
request of the Company as a director or officer of any of its subsidiaries or
another corporation, partnership, joint venture or other entity, or related to
anything done or not done by Indemnitee in any such capacity, including, but not
limited to neglect, breach of duty, error, misstatement, misleading statement or
omission.

Participant means a person who is a party to, or witness or participant
(including on appeal) in, a Proceeding.

Proceeding means any threatened, pending, or completed action, suit, arbitration
or proceeding, or any inquiry, hearing or investigation, whether civil,
criminal, administrative, investigative or other, including appeal, in which
Indemnitee may be or may have been involved as a party or otherwise by reason of
an Indemnifiable Event, including, without limitation, any threatened, pending,
or completed action, suit or proceeding by or in the right of the Company.

B.

AGREEMENT TO INDEMNIFY

1.

General Agreement.  In the event Indemnitee was, is, or becomes a Participant
in, or is threatened to be made a Participant in, a Proceeding, the Company
shall indemnify the Indemnitee from and against any and all Expenses which
Indemnitee incurs or becomes obligated to incur in connection with such
Proceeding, whether or not such Proceeding proceeds to judgment or is settled or
is otherwise brought to a final disposition, to the fullest extent permitted by
applicable law.  

2.

Indemnification of Expenses of Successful Party.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits in defense of any Proceeding or in defense of any claim, issue or
matter in such Proceeding, the Company shall indemnify the Indemnitee against
all Expenses incurred in connection with such Proceeding or such claim, issue or
matter, as the case may be.  

3.

Partial Indemnification.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of Expenses, but not
for the total amount of Expenses, the Company shall indemnify the Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.

4.

Exclusions.  Notwithstanding anything in this Agreement to the contrary,
Indemnitee shall not be entitled to indemnification under this Agreement:

(a)

to the extent that payment is actually made to Indemnitee under a valid,
enforceable and collectible insurance policy;

(b)

in connection with a judicial action by or in the right of the Company, in
respect of any claim, issue or matter as to which the Indemnitee shall have been
adjudicated by a court of competent jurisdiction, in a decision from which there
is no further right of appeal, to be liable for gross negligence or willful
misconduct in the performance of his duty to the Company unless and only to the
extent that any court in which such action was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses as such court shall deem proper;

2

--------------------------------------------------------------------------------

(c)

in connection with any Proceeding initiated by Indemnitee against the Company or
any director or officer of the Company, and not by way of defense, unless (i)
the Company has joined in or the Board has consented to the initiation of such
Proceeding; or (ii) the Proceeding is one to enforce indemnification rights
under this Agreement or any applicable law;

(d)

for a disgorgement of profits made from the purchase and sale by the Indemnitee
of securities pursuant to Section 16(b) of the Exchange Act or similar
provisions of any applicable U.S. state statutory law or common law;

(e)

brought about by the dishonesty or fraud of the Indemnitee seeking payment
hereunder; provided, however, that the Company shall indemnify the Indemnitee
under this Agreement as to any claims upon which suit may be brought against him
by reason of any alleged dishonesty on his part, unless a judgment or other
final adjudication thereof adverse to the Indemnitee establishes that he
committed (i) acts of active and deliberate dishonesty, (ii) with actual
dishonest purpose and intent, and (iii) which acts were material to the cause of
action so adjudicated;

(f)

for any judgment, fine or penalty which the Company is prohibited by applicable
law from paying as indemnity; or

(g)

arising out of Indemnitee’s breach of an employment agreement with the Company
(if any) or any other agreement with the Company or any of its subsidiaries.

5.

No Employment Rights.  Nothing in this Agreement is intended to create in
Indemnitee any right to continued employment with the Company.

6.

Contribution.  If the indemnification provided in this Agreement is unavailable
and may not be paid to Indemnitee for any reason other than those set forth in
Section B.4, then the Company shall contribute to the amount of Expenses paid in
settlement actually and reasonably incurred and paid or payable by Indemnitee in
such proportion as is appropriate to reflect (i) the relative benefits received
by the Company on the one hand and by the Indemnitee on the other hand from the
transaction from which such Proceeding arose, and (ii) the relative fault of the
Company on the one hand and of the Indemnitee on the other hand in connection
with the events which resulted in such Expenses, as well as any other relevant
equitable considerations.  The relative fault of the Company on the one hand and
of the Indemnitee on the other hand shall be determined by reference to, among
other things, the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses,
judgments, fines or settlement amounts.  The Company agrees that it would not be
just and equitable if contribution pursuant to this Section B.6 were determined
by pro rata allocation or any other method of allocation which does not take
account of the foregoing equitable considerations.

C.

INDEMNIFICATION PROCESS

1.

Notice and Cooperation By Indemnitee.  Indemnitee shall, as a condition
precedent to his right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement, provided
that the delay of Indemnitee to give notice hereunder shall not prejudice any of
Indemnitee’s rights hereunder, unless such delay results in the Company’s
forfeiture of substantive rights or defenses.  Notice to the Company shall be
given in accordance with Section G.7 below.  If, at the time of receipt of such
notice, the Company has directors’ and officers’ liability insurance policies in
effect, the Company shall give prompt notice to its insurers of the Proceeding
relating to the notice.  The Company shall thereafter take all necessary and
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
Expenses payable as a result of such Proceeding.  In addition, Indemnitee shall
give the Company such cooperation as the Company may reasonably request and the
Company shall give the Indemnitee such cooperation as the Indemnitee may
reasonably request, including providing any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee or the Company, as the case may be.  

3

--------------------------------------------------------------------------------

2.

Indemnification Payment.

(a)

Advancement of Expenses.  Indemnitee may submit a written request to the Company
requesting that the Company advance to Indemnitee all Expenses that may be
reasonably incurred by Indemnitee in connection with a Proceeding as such
Expenses are incurred.  The Company shall, within five (5) business days of
receiving such a written request by Indemnitee, advance all requested Expenses
to Indemnitee.

(b)

Reimbursement of Expenses.  To the extent Indemnitee has not requested any
advanced payment of Expenses from the Company, Indemnitee shall be entitled to
receive reimbursement for the Expenses incurred in connection with a Proceeding
from the Company immediately after Indemnitee makes a written request to the
Company for reimbursement.

(c)

Determination by the Reviewing Party.  Notwithstanding anything foregoing to the
contrary, in the event the Reviewing Party (as defined in Section C.8(a) below)
informs the Company that Indemnitee is not entitled to indemnification in
connection with a Proceeding under this Agreement or applicable law, the Company
shall be entitled to be reimbursed by Indemnitee for all the Expenses previously
advanced or otherwise paid to Indemnitee in connection with such Proceeding;
provided, however, that Indemnitee may bring a suit to enforce his
indemnification right in accordance with Section C.3 below.

3.

Suit to Enforce Rights.  Regardless of any action by the Reviewing Party, if
Indemnitee has not received full indemnification within 30 days after making a
written demand in accordance with Section C.2 above, Indemnitee shall have the
right to enforce its indemnification rights under this Agreement by commencing
litigation in any court of competent jurisdiction seeking a determination by the
court or challenging any determination by the Reviewing Party or any aspect of
this Agreement.  Any determination by the Reviewing Party not challenged by
Indemnitee and any judgment entered by the court shall be binding on the Company
and Indemnitee.

4.

Assumption of Defense.  In the event the Company is obligated under this
Agreement to advance any Expenses for any Proceeding against Indemnitee, the
Company shall be entitled to assume the defense of such Proceeding, with counsel
approved by Indemnitee, upon delivery to Indemnitee of written notice of its
election to do so.  After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding, unless
(i) the employment of counsel by Indemnitee has been previously authorized by
the Company, (ii) Indemnitee shall have reasonably concluded, based on written
advice of counsel, that there may be a conflict of interest of such counsel
retained by the Company between the Company and Indemnitee in the conduct of any
such defense, or (iii) the Company ceases or terminates the employment of such
counsel with respect to the defense of such Proceeding, in any of which events
the fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.  At all times, Indemnitee shall have the right to employ counsel in any
Proceeding at Indemnitee’s expense.

4

--------------------------------------------------------------------------------

5.

Presumption of Entitlement; Burden of Proof.  In making any Standard of Conduct
Determination (as defined hereinbelow), the person or persons making such
determination shall presume that Indemnitee has satisfied the applicable
standard of conduct, and the Company may overcome such presumption only by clear
and convincing evidence to the contrary.  Any Standard of Conduct Determination
that is adverse to Indemnitee may be challenged by the Indemnitee in the Court
of Chancery of the State of Delaware.  No determination by the Company
(including by its directors or any Independent Counsel) that Indemnitee has not
satisfied any applicable standard of conduct shall be a defense to any Claim by
Indemnitee for indemnification or reimbursement or advance payment of Expenses
by the Company hereunder or create a presumption that Indemnitee has not met any
applicable standard of conduct.  For purposes of this Agreement a “Standard of
Conduct Determination” means a determination of whether Indemnitee has satisfied
any applicable standard of conduct under applicable law that is a legally
required condition to indemnification of Indemnitee hereunder.

6.

No Settlement Without Consent.  The Company shall not settle any Proceeding in
any manner that would impose any damage, loss, penalty or limitation on
Indemnitee without Indemnitee’s prior written consent.  Neither the Company nor
Indemnitee shall unreasonably withhold its consent to any proposed settlement,
provided that Indemnitee may withhold his consent if any proposed settlement
imposes any damage, loss, penalty or limitation on Indemnitee.

7.

Company Participation.  The Company shall not be liable to indemnify the
Indemnitee under this Agreement with regard to any judicial action if the
Company was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action, unless such lack of opportunity does
not result in the Company's forfeiture of substantive rights or defenses.

8.

Reviewing Party.

(a)

For purposes of this Agreement, the “Reviewing Party” with respect to each
indemnification request of Indemnitee shall be (A) if there has been no Change
of Control, (i) the Board by a majority vote of a quorum consisting of
Disinterested Directors (as hereinafter defined), or (ii) if a quorum of the
Board consisting of Disinterested Directors is not obtainable or, even if
obtainable, said Disinterested Directors so direct, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
or (B) if there has been a Change of Control, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee.
 If it is determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within five (5) business days after such determination.
 Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any Independent Counsel or member
of the Board shall act reasonably and in good faith in making a determination
under this Agreement of the Indemnitee’s entitlement to indemnification.  Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.  “Disinterested
Director” means a director of the Company who is not and was not a party to the
Proceeding in respect of which indemnification is sought by Indemnitee.

5

--------------------------------------------------------------------------------

(b)

If the determination of entitlement to indemnification is to be made by
Independent Counsel, the Independent Counsel shall be selected as provided in
this Section 8(b).  The Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected.  In either event, Indemnitee or the Company, as the case
may be, may, within five (5) business days after such written notice of
selection shall have been given, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 8(d) of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If a
written objection is made and substantiated, the Independent Counsel selected
may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit.  If,
within 20 days after submission by Indemnitee of a written request for
indemnification, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel.  The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting under this Agreement, and the Company shall pay all
reasonable fees and expenses incident to the procedures of this Section 8(b),
regardless of the manner in which such Independent Counsel was selected or
appointed.

(c)

In making a determination with respect to entitlement to indemnification
hereunder, the Reviewing Party shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with this Agreement, and the Company shall have
the burden of proof to overcome that presumption in connection with the making
by any person, persons or entity of any determination contrary to that
presumption.  The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement (with or without court approval),
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his conduct was unlawful.  For purposes of any determination of
good faith, Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the Company
and any other corporation, partnership, joint venture or other entity of which
Indemnitee is or was serving at the written request of the Company as a
director, officer, employee, agent or fiduciary, including financial statements,
or on information supplied to Indemnitee by the officers and directors of the
Company or such other corporation, partnership, joint venture or other entity in
the course of their duties, or on the advice of legal counsel for the Company or
such other corporation, partnership, joint venture or other entity or on
information or records given or reports made to the Company or such other
corporation, partnership, joint venture or other entity by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company or such other corporation, partnership, joint
venture or other entity.  In addition, the knowledge and/or actions, or failure
to act, of any director, officer, agent or employee of the Company or such other
corporation, partnership, joint venture or other entity shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.  The provisions of this Section C.8(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

6

--------------------------------------------------------------------------------

(d)

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent (i) the Company or Indemnitee in
any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.  The Company
agrees to pay the reasonable fees of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

D.

DIRECTOR AND OFFICER LIABILITY INSURANCE

The Company shall from time to time make the good faith determination whether or
not it is practicable for the Company to obtain and maintain a policy or
policies of insurance with reputable insurance companies providing the officers
and directors of the Company with coverage for losses incurred in connection
with their services to the Company or to ensure the Company’s performance of its
indemnification obligations under this Agreement (“D&O Policies”).
 Notwithstanding the foregoing, the Company shall have no obligation to obtain
or maintain any D&O Policies if the Board determines in good faith that such
insurance is not reasonably available in the case that (i) premium costs for
such insurance are disproportionate to the amount of coverage provided, or (ii)
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit.  To the extent the Company maintains D&O
Policies, the Company shall provide Indemnitee with a copy of all directors’ and
officers’ liability insurance applications, binders, policies, declarations,
endorsements and other related materials, and shall provide Indemnitee with a
reasonable opportunity to review and comment on the same.  To the extent the
Company maintains D&O Policies, the Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i) without the prior approval thereof by a majority vote of the
Incumbent Directors (as defined hereinbelow), even if less than a quorum, or
(ii) if at the time that any such discontinuation or significant reduction in
the scope or amount of coverage is proposed there are no Incumbent Directors,
without the prior written consent of Indemnitee (which consent shall not be
unreasonably withheld or delayed).  In all policies of directors’ and officers’
liability insurance obtained by the Company, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits,
subject to the same limitations, as are accorded to the Company’s directors and
officers most favorably insured by such policy.  The Company may, but shall not
be required to, create a trust fund, grant a security interest or use other
means, including without limitation a letter of credit, to ensure the payment of
such amounts as may be necessary to satisfy its obligations to indemnify and
advance expenses pursuant to this Agreement.  For purposes of this Agreement,
the term “Incumbent Directors” means the individuals who, as of the date hereof,
are directors of the Company and any individual becoming a director subsequent
to the date hereof whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination).

7

--------------------------------------------------------------------------------

E.

LEGAL FEES AND EXPENSES GENERALLY

It is the intent of the Company that Indemnitee not be required to incur legal
fees and or other Expenses associated with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement by litigation or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to Indemnitee hereunder.  Accordingly, without
limiting the generality or effect of any other provision hereof, if it should
appear to Indemnitee that the Company has failed to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, the Company irrevocably
authorizes the Indemnitee from time to time to retain counsel of Indemnitee’s
choice, at the expense of the Company as hereafter provided, to advise and
represent Indemnitee in connection with any such interpretation, enforcement or
defense, including without limitation the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction.  Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee’s entering into an attorney-client relationship with such
counsel, and in that connection the Company and Indemnitee agree that a
confidential relationship shall exist between Indemnitee and such counsel.
 Without respect to whether Indemnitee prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by Indemnitee in connection with any of the foregoing.

F.

NON-EXCLUSIVITY; FEDERAL PREEMPTION; TERM

1.

Non-Exclusivity.  The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s memorandum and articles of association, as may be amended from time to
time, applicable law or any written agreement between Indemnitee and the Company
(including its subsidiaries and affiliates).  The indemnification provided under
this Agreement shall continue to be available to Indemnitee for any action taken
or not taken while serving in an indemnified capacity even though he may have
ceased to serve in any such capacity at the time of any Proceeding.

8

--------------------------------------------------------------------------------

2.

Federal Preemption.  Notwithstanding the foregoing, both the Company and
Indemnitee acknowledge that in certain instances, U.S. federal law or public
policy may override applicable law and prohibit the Company from indemnifying
its directors and officers under this Agreement or otherwise.  Such instances
include, but are not limited to, the U.S. Securities and Exchange Commission’s
prohibition on indemnification for liabilities arising under certain U.S.
federal securities laws.  Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with the
SEC to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee.

3.

Duration of Agreement.  All agreements and obligations of the Company contained
herein shall continue during the period Indemnitee is an officer and/or a
director of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise) and shall continue thereafter so long as
Indemnitee shall be subject to any Proceeding by reason of his former or current
capacity at the Company or any other enterprise at the Company’s request,
whether or not he is acting or serving in any such capacity at the time any
Expense is incurred for which indemnification can be provided under this
Agreement.  This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer and/or a director of the Company or
any other enterprise at the Company's request.

G.

MISCELLANEOUS

1.

Amendment of this Agreement.  No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by the parties hereto.  No
waiver of any of the provisions of this Agreement shall operate as a waiver of
any other provisions (whether or not similar), nor shall such waiver constitute
a continuing waiver.  Except as specifically provided in this Agreement, no
failure to exercise or any delay in exercising any right or remedy shall
constitute a waiver.

2.

Subrogation.  In the event of payment to Indemnitee by the Company under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company to bring suit to
enforce such rights.

3.

Assignment; Binding Effect.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
by agreement in form and substance satisfactory to Indemnitee and his counsel,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Company would be required to perform if no such
succession had taken place.  This Agreement shall be binding upon and inure to
the benefit of the Company and any successor to the Company, including without
limitation any person acquiring directly or indirectly all or substantially all
of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor will thereafter
be deemed the “Company” for purposes of this Agreement), but shall not otherwise
be assignable or delegatable by the Company.  This Agreement shall inure to the
benefit of and be enforceable by the Indemnitee’s personal or legal
representatives, executors, administrators, heirs, distributees, legatees and
other successors.

9

--------------------------------------------------------------------------------

4.

Severability and Construction.  Nothing in this Agreement is intended to require
or shall be construed as requiring the parties to do or fail to do any act in
violation of applicable law.  In addition, if any portion of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by applicable law, and the portion so held to be
invalid, unenforceable or otherwise illegal shall be reformed to the extent, and
only to the extent, necessary to make it enforceable, valid or legal.  In the
event that any court or other adjudicative body shall decline to reform any
provision of this Agreement held to be invalid, unenforceable or otherwise
illegal as contemplated by the immediately preceding sentence, the parties
thereto shall take all such action as may be necessary or appropriate to replace
the provision so held to be invalid, unenforceable or otherwise illegal with one
or more alternative provisions that effectuate the purpose and intent of the
original provisions of this Agreement as fully as possible without being
invalid, unenforceable or otherwise illegal.  The parties hereto acknowledge
that they each have opportunities to have their respective counsels review this
Agreement.  Accordingly, this Agreement shall be deemed to be the product of
both of the parties hereto, and no ambiguity shall be construed in favor of or
against either of the parties hereto.

5.

Counterparts.  This Agreement may be executed in two counterparts, both of which
taken together shall constitute one instrument.

6.

Governing Law.  This agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of New York, the United
States, without giving effect to conflicts of law provisions thereof.  The
Company and Indemnitee each hereby irrevocably consent to the jurisdiction of
the Chancery Court of the State of Delaware for all purposes in connection with
any action or proceeding which arises out of or relates to this Agreement and
agree that any action instituted under this Agreement shall be brought only in
the Chancery Court of the State of Delaware.

7.

Notices.  All notices, demands, and other communications required or permitted
under this Agreement shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

Yayi International Inc.

c/o Tianjin Yayi Industrial Co., Ltd.,
No. 9 Xingguang Road,
Northern Industrial Park of Zhongbei Town,
Xiqing District, Tianjin 300384, China
Fax:    +86 (22) 2798-4358
 

Tel:    +86 (22) 2798-4033
 

Attention:    Ms. Li LIU
Chief Executive Officer and President



and to Indemnitee at his last address notified to the Company.

10

--------------------------------------------------------------------------------

8.

Entire Agreement.  This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

(Signature page follows)







11
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first written above.




COMPANY:   Yayi International Inc.     By:  _________________________________
        Name: Li LIU         Title: Chief Executive Officer and President    
INDEMNITEE             _________________________________         Name:







SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT




--------------------------------------------------------------------------------